Citation Nr: 0018807	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-05 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD), for the period from 
August 31, 1995, to January 30, 1996.

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD, subsequent to January 31, 1996.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The record shows that entitlement to service connection for 
PTSD was originally established in a June 1996 rating 
decision.  This decision assigned a 10 percent evaluation for 
the veteran's PTSD, effective from August 31, 1995.  The 
veteran submitted a notice of disagreement with this 
decision, and during the consideration of the veteran's 
appeal, a December 1998 rating decision was issued which 
increased the evaluation for the veteran's disability to 30 
percent.  However, the effective date for the 30 percent 
disability evaluation was from January 31, 1996.  The March 
2000 supplemental statement of the case included the single 
issue of entitlement to an increased evaluation for PTSD, 
evaluated as 30 percent disabling.  A veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  This remains true for the entire 
period of appeal.  Therefore, the Board will consider the 
veteran's claim for an increased evaluation in two parts, as 
indicated on the title page of this decision.

The Board notes that entitlement to service connection for 
arteriovenous malformation of the left parietal lobe and 
lobulated aneurysm from anterior communicating artery was 
denied in a January 1995 rating decision.  The veteran 
submitted a Notice of Disagreement with this decision in 
January 1996, and a Statement of the Case was issued in March 
1996.  However, the veteran did not submit a Substantive 
Appeal of this issue.  Therefore, this issue is not for 
consideration by the Board.


REMAND

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  This includes obtaining all pertinent medical 
records. 

At the time of VA examination in April 1996, the veteran 
reported that he is in receipt of disability benefits from 
the Social Security Administration.  A review of the claims 
folder reveals that the records relied upon in the award of 
these benefits have not been obtained from the Social 
Security Administration.  An attempt to obtain these records 
must be made prior to reaching a decision in this case.  See 
Hayes v. Brown, 9 Vet. App. 67 (1996), also Shoemaker v. 
Derwinski, 3 Vet. App. 248 (1992).  Further, in anticipation 
of the time that will elapse before the case is returned to 
the Board, the issue regarding an increased evaluation for 
the veteran's service-connected PTSD cannot be properly 
considered without current examination findings relative to 
the degree of severity of the disability.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 4.2 
(1995).

Therefore, in order to ensure that the VA has met its duty to 
assist the veteran in developing the facts pertinent to the 
claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
1999.  After securing the necessary 
release, the RO should obtain any records 
not previously obtained and associate 
them with the claims folder.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  This should include the 
report of any decision in the veteran's 
claim for Social Security disability 
benefits by an Administrative Law Judge.  
All records obtained should be added to 
the claims folder.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
The claims folder must be made available 
to the examiner prior to the examination 
so that he or she may review pertinent 
aspects of the veteran's history.  All 
clinical findings should be reported in 
detail.  Such tests as the examining 
physician deems necessary should be 
performed.

The examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
veteran's service-connected PTSD. 
Specifically, the examiner is to 
determine the impairment in the veteran's 
ability to perform self-care and to 
converse.  Other factors to be evaluated 
include the presence of a depressed mood; 
anxiety; suspiciousness; chronic sleep 
impairment; memory loss; flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; existence and 
frequency of panic attacks; difficulty 
understanding complex commands; impaired 
judgment; impaired abstract thinking; and 
difficulty in establishing and 
maintaining effective work and social 
relationships.  If manifested, the 
severity of each symptom should be 
explained.  Overall, the examiner is to 
render an opinion as to the overall 
social and occupational impairment caused 
solely by the veteran's PTSD.  Based upon 
a review of the record and the 
examination, the examiner should provide 
a Global Assessment of Functioning (GAF) 
score provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities, indicating the level of 
impairment produced by the service-
connected PTSD.  

4.  After the above actions have been 
completed, the RO should review the 
veteran's claim of entitlement to an 
increased rating for PTSD, with 
consideration of all the evidence of 
record.  Both the old and amended 
regulations pertaining to PTSD should be 
considered pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).

5.  Following completion of the above 
development, the RO should issue the 
veteran a supplemental statement of the 
case with respect to his appeal of the 
original grant of service connection and 
a 10 percent disability rating for PTSD, 
as well as the appeal of the 30 percent 
disability rating for PTSD.  The veteran 
and his representative should be afforded 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



